Devine, Associate Justice.
The indictment charged appellant with resisting an officer under article 334, Criminal Code, Paschal’s Dig., art. 1959. The defendant filed exceptions, which were overruled on the taial. He was found guilty, and his motion for a new trial being overruled, he has appealed. *
There is no assignment of errors in the transcript. The indictment is, however, so defective (failing as it does to charge the offense in plain and intelligible language) that the court should have sustained the exceptions. The indictment changed that “ defendant and others did, with force and arms, and with firearms and threats of violence, resist and oppose one John Holman, who was then and there the deputy sheriff of said county, and who then and there had in possession a capias issued by the clerk of the District Court of said county for the arrest of the said A. C. Hill,” &c. The substance of the offense under article 1959 is contained in the following provisions of that article: “ If the party against whom a legal warrant of arrest is directed in any criminal case resist its execution when attempted by any person legally authorized to execute the same, he shall be fined,” &c. The resisting the attempt of the officer to execute the warrant is the gist of *330the offense. It is only by resisting the officer when attempting to perform his duty that the law under article 1959 is violated, and the indictment which fails to charge that the officer was resisted while attempting to execute the warrant does not charge an offense as plainly required by the code. For this the judgment must be reversed and the cause remanded.
Bevbrsed and remanded.